Citation Nr: 9915674	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-00 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
headaches as the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

The Board's decision is limited to the issue developed for 
appellate review.  Review of the record reveals that service 
connection was recently awarded for PTSD, with a 30 percent 
rating assigned, no further action was taken by the veteran 
on this issue, and as such it is not before the Board at this 
time. Kellar  v. Brown, 6 Vet. App. 157 (1994).

It is also noted that service connection was granted for 
headaches and that disagreement with the noncompensable 
rating was initiated, leading to this appeal.  Essentially, 
therefore, this is an appeal of an initial rating.  The 
decision below is entered mindful of the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court) opinion in the case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  In view of the 
grant detailed below, the Board will allow the RO to assign 
an effective date.  If the appellant ultimately disagrees 
with the assigned date, that is an issue from which an appeal 
may properly issue.


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  The veteran's headache disorder is manifested by 
complaints of constant headaches since a head trauma in 
service, which feature bifrontal throbbing pain with nausea 
and some vomiting and aversion to light and noise. 

3.  Objective clinical evidence of file indicates that the 
veteran's headaches are more likely than not related to the 
service head trauma, and are subjective symptoms thereof.  
Migraine headaches have not been clinically established.
  
4.  Residuals of brain trauma, with purely subjective 
complaints of headaches have been clinically demonstrated.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 10 percent rating, but no more, for 
headaches, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp 1998); 38 C.F.R. §§ 3.321(b)(1), 4.20 Part 4, 
Diagnostic Codes (DC) 8045-9304, 8199-8100 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible. Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available. The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert  
v. Derwinski, 1 Vet.App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in the instant case of 
residuals of a head injury, described as headaches, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings. Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 

The veteran's headache disability is currently evaluated 
under 38 C.F.R. § 4.124a, DC 8100, migraine headache.  
However, that is not appropriate, in the view of the 
undersigned, as the appellant does not have migraine 
headaches.  Consideration of that code, on the basis of an 
analogous rating will be discussed, but as noted, does not 
provide a basis for an increased rating, in excess of the 10 
percent to be otherwise assigned herein.  Under that code, 
headaches are rated as follows;

With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrants 
a 50 percent evaluation.

With characteristic prostrating attacks occurring on an 
average once a month over last several months warrants a 30 
percent evaluation. 

With characteristic prostrating attacks averaging one in 2 
months over last several months warrants a 10 percent 
evaluation. 

 With less frequent attacks warrants a 0 percent evaluation.

The veteran's headache disability is more appropriately rated 
under DC 8045, Brain disease due to trauma as follows;

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207). 

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304. This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma. Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma. 38 
C.F.R. § 4.124a, DC 8045 (1998).

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate disability rating to be assigned 
under the holding in Francisco v. Brown, 7 Vet. App. 55 
(1994), indicates that the veteran should have been rated 
under DC 8045-9304, and a 10 percent evaluation for the 
residuals of a head injury, claimed as headaches, is 
warranted.

Service medical records indicate that the veteran was struck 
in the head by another soldier in April 1966, and began 
having several complaints of headaches from that time on.  A 
medical board found no disease, or mental disorder, although 
his symptomatology was thought to be primarily due to a 
character defect.

In a January 1990 VA examination, the veteran reported 
headaches for 10 to 15 years.  He received a head trauma in 
service involving a laceration of the left frontal area 
without any known fracture.  He was in a daze for some time 
and was hospitalized for about one week.  The headaches 
initially occurred once or twice monthly, and now sometimes 
once monthly, and other times once every two to three months.  
He described a rather severe bifrontal and occipital type 
headache.  Initially it felt like a band around his head, 
described as throbbing.  He denied any aura, nausea, or 
vomiting preceding the headaches.  He did report photophobia.  
The headaches are relieved with sleep, and generally lasted 
hours.  He had a history of heavy drinking and still drank a 
six pack a week and, "heavy liquor," on the weekends.

The neurologist noted grossly normal higher cortical 
functions, with no apparent cranial nerve deficits.  He had 
normal sensation to primary modalities in all extremities, 
and no evidence of focal motor atrophy.  The examiner opined 
that the recurrent headaches appeared to be common migraine 
headaches.  Service connection for headaches was not in 
effect at that time.

In an August 1997 VA examination, the veteran complained of 
constant headaches, there are no other symptoms associated 
with his headaches.  They are generalized with occasional 
single throbbing effect but basically dull headaches that 
just go on and on.  He attributed them to being hit on the 
head with a rifle butt and requiring 14 stitches while I 
Vietnam.  

The examiner noted that the appellant was alert and 
cooperative, with no obvious mental deficits. Examination of 
his head was unremarkable, and without tenderness.  There 
were signs of increased intracranial pressure or focal 
neurologic deficits at the II to XII cranial nerves. The 
examiner opined the veteran had constant headaches presumably 
secondary to minor head trauma, and a normal neurological 
examination.

In a September 1997 addendum to the August VA examination, 
the examiner noted that he reviewed the veterans service 
records, and confirmed the in service head trauma and 
laceration.  He also noted that in an earlier examination, 
the veteran was diagnosed with most likely having migraine 
headaches.  The headaches currently described were unlike the 
headaches he had previously described. He had constant 
headaches, which did not have the characteristics of migraine 
or vascular headaches.  They were muscle contraction type, 
low grade headaches.  There was no way to prove or disprove 
their relationship to the head trauma in service, but there 
was no question that he received significant head trauma 
while in service. 

Service connection for a headaches due to head trauma was 
granted by a rating decision in November 1997 under DC 8100, 
and a non compensable rating was assigned.

A hearing was held at the RO in August 1998, in which the 
veteran offered testimony in support of his claim.

The Board notes that in the most current VA examination, the 
examiner diagnosed constant muscle contraction type, low 
grade headaches, which did not have the characteristics of 
migraine or vascular headaches. In addition, there was no way 
to prove or disprove the relationship of his current 
headaches to the head injury which he received in service.  
While the current noncompensable rating is based on DC 8100, 
migraine headaches, it is clear that the headaches should 
instead be rated  under DCs 8045-9304, and a 10 percent 
rating assigned.

A higher rating is not warranted as there is no evidence of 
findings of dementia associated with brain trauma.  Thus, the 
Board finds that the veteran's current symptomatology and 
area of involvement more nearly reflect headaches caused by 
brain disease due to trauma; therefore, his service-connected 
headache disorder more nearly approximates the criteria 
required for a 10 percent rating under DCs 8045-9304.

Moreover, for the purposes of an analogous rating, 
consideration is given to the provisions of DC 8100 as set 
forth above.  A rating in excess of 10 percent is not for 
assignment under these provisions.  There is no clear recent 
history of prostrating attacks.  Rather, the symptoms are 
more appropriately described as a constant nagging headache.  
It has not been indicated that prostration has resulted from 
these headaches at any time in the recent past, certainly not 
to the degree required for a 30 percent rating.  As such, a 
higher rating is not in order.

Finally, consideration has been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321. 
The evidence does not show that the headaches have caused the 
appellant to need any hospitalization or in- patient 
treatment of any kind, or to have otherwise been so unusual 
as to render impractical the application of the regular 
schedular provisions. As such, an extraschedular rating is 
not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 10 percent rating for a headache disorder, 
but no more, is granted subject to regulations governing the 
payment of monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

